Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim 1 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/08/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,191,019 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding Claim 1, Patent 11,191,019 teaches An information processing device comprising: (Claim 1, line 1)
circuitry configured to determine a threshold; (Claim 1, lines 2-3)
receive a packet; (Claim 1, line 4)
determine if the received packet is addressed to the information processing device; (Claim 1, lines 5-6)
if the received packet is not addressed to the information processing device, determine if a reception power of the received packet exceeds the threshold; and if the received packet is not addressed to the information processing device and if the reception power of the received packet does not exceed the threshold, shift the information processing device to a packet detection state. (Claim 1, lines 7-12 and 16-19)


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,397,871 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding Claim 1, Patent 10,397,871 teaches An information processing device comprising: (Claim 1, line 1)
circuitry configured to determine a threshold; (Claim 1, lines 2-3)
receive a packet; (Claim 1, line 7)
determine if the received packet is addressed to the information processing device; (Claim 1, lines 8-9)
if the received packet is not addressed to the information processing device, determine if a reception power of the received packet exceeds the threshold; and (Claim 1, lines 12-15)
if the received packet is not addressed to the information processing device and if the reception power of the received packet does not exceed the threshold, shift the information processing device to a packet detection state. (Claim 1 lines 21-25)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,854,607 B1 to Chu et al. (hereinafter “Chu”) in view of JP 4,733,735 to Fritz et al. (hereinafter “Fritz”)

Regarding Claim 1, Chu teaches An information processing device comprising:  (Figure 3, illustrates wireless device)
circuitry configured to (Figure 3, illustrates a plurality of modules, including a state determining module)
determine a threshold; (Column 8 lines 30-36, discloses a dynamic clear channel assessment capability including an ability to dynamically change a CCA level in a frequency channel to detect whether a medium is idle or busy. Column 11 lines 26-29, further discloses an AP may select a specific dynamic CCA level for the STAs in its BSS)
receive a packet; (Column 14, lines 18-20, discloses STA 14 receiving frames)
determine if the received packet is addressed to the information processing device;  (Column 1 lines 50-59, discloses using BSS color values to determine if a detected transmission is from within its own BSS (i.e. addressed to the device) to which the station belongs or from a neighboring BSS (i.e. not addressed to the device))
if the received packet is not addressed to the information processing device, determine if a reception power of the received packet exceeds the threshold; and (Column 13 lines 31 -67 and Column 14 lines 1 -3, discloses the energy detecting module detects that the medium is idle when the energy level in the primary frequency channel is greater than the lowest CCA level and less than a currently used dynamic CCA level (i.e. determines that the reception power exceeds a threshold), when the detected BSS color in the transmission is not the same color value of the BSS (i.e. not addressed to the information processing device))
Chu discloses the condition of if the received packet is not addressed to the information processing device and if the reception power of the received packet does not exceed the threshold, (Column 13 lines 31 -67 and Column 14 lines 1 -3, discloses performing a backoff procedure when the energy detecting module detects that the medium is idle when the energy level in the primary frequency channel is greater than the lowest CCA level and less than a currently used dynamic CCA level (i.e. determines that the reception power exceeds a threshold), when the detected BSS color in the transmission is not the same color value of the BSS (i.e. not addressed to the information processing device)) and a packet detection state (Column 13 lines 31 -67 and Column 14 lines 1 -3, discloses performing a backoff procedure when the energy detecting module detects that the medium is idle) but does not explicitly recite shift the information processing device to a packet detection state based on the condition above. 
However, in a similar field of endeavor, Fritz discloses in [0027] and Figures 1 and 2, illustrates a terminal device comprising a Tx scheduler 200 comprising a scheduler state machine (STSM) portion 230b. [0034]-[0036], further discloses depending on whether the channel / media is in an idle state or in use, the STSM controller 255 will be in a different state. If a channel is available, that is, a channel is not used for transmission of another terminal or microwave source. If the CCA signal indicates an idle state, the STSM controller (STSMC) 255 may be one of 3 states : a monitoring standby state ( Wait_guard ), a backoff standby state, or a channel idle state. As long as there is no other activity on the channel, the STSM remains in a 1 state, also called an idle state. Upon receipt of a CCA signal indicating that the STSMC255 is in use, STSMC 255 changes from the channel idle state to the 2 state. In this 2 state, STSMC 255 monitors the CCA signal. As long as the CCA signal indicates channel busy (BC), STSMC 255 remains in the 2 state. When a CCA signal is switched from BC to non-use ( not_busy:NB ), a STSMC 255 changes from a free standby state to a monitoring standby state, and a monitoring period counter control signal is set to start measurement via a control bus 270 a, and a monitoring period counter (GPC) 260 is set. (i.e. shifting to a packet detection state) It is made to operate. If counter 260 is not interrupted, counter 260 is set to operate for a monitoring period, also called DIFS, and then stops and generates a monitoring period elapsed signal to STSMC 255.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chu to include the above limitations as suggested by Fritz, thus allowing for lower power consumption as indicated in [0016] of Fritz.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0289987 to Seok, directed to general concepts of CCA in which if the Color of the received PPDU is different and the received signal strength is less than a CCA threshold, the AP may discard the PPDU and determine a channel idle state.
US 2016/0143058 to Son et al., directed to concepts of CCA in which when a BSS identifier of a received signal is different and the signal strength of the received signal is below a second CCA threshold, determining the channel to be idle.
US 2016/0150534 to Kwon et al., directed to concepts of CCA in which the signal strength of the received OBSS frame is below an OBSS threshold, determining the channel to be idle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477